Citation Nr: 0428810	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-07 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease and traumatic arthritis 
of the lumbar spine.

2.  Entitlement to an initial compensable evaluation for 
chronic left knee strain with calcific tendonitis of the left 
patella tendon.

3.  Entitlement to an initial compensable evaluation for 
chronic right knee strain.

4.  Entitlement to an initial compensable evaluation for left 
foot sesamoid fracture residuals. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to 
January 2002.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska, that granted entitlement to service 
connection for the above disabilities and assigned the 
initial evaluations noted above.  In March 2002, the 
veteran's records were permanently transferred to the RO in 
Reno, Nevada.

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

The criteria for evaluating disorders of the spine were 
amended on September 23, 2002, and again on September 26, 
2003.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002); 68 
Fed. Reg. 51,454-51,458 (August 27, 2003).  Another final 
rule added two notes to the criteria for rating 
intervertebral disc syndrome under 38 CFR 4.71a.  See 69 Fed. 
Reg. 32,449 (June 10, 2004).  In addition, VA General Counsel 
recently held that separate ratings under diagnostic code 
5260 (limitation of flexion of the leg) and diagnostic code 
5261 (limitation of extension of the leg) may be assigned for 
a disability of the same knee.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  The RO has not had the opportunity to consider 
whether the new criteria should be applied in this case, and 
this should be accomplished on remand.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  On remand, 
the RO should provide the veteran appropriate notice.

The RO should also take this opportunity on remand to obtain 
updated medical records and provide the veteran a thorough VA 
examination.

Finally, in considering these issues, the RO must take into 
account that this case is on appeal from the initial grants 
of service connection and that the issues should be addressed 
accordingly.  The United States Court of Appeals for Veterans 
Claims has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).
     
Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) the information and evidence 
that VA will seek to obtain on his behalf; 
(3) the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claims.  A 
copy of this notification must be 
associated with the claims folder.

2.  Make arrangements to obtain any 
pertinent, outstanding records, to 
include, but not limited to, medical 
records from the Reno VA Medical Center 
dated after November 2002.  If no such 
records are available, that fact should be 
indicated in the claims file.

3.  After completing the above-requested 
development, schedule the veteran for an 
appropriate VA examination of his low 
back, knees, and left foot.  The claims 
file must be made available to the 
examiner, and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests, including x-rays if indicated, 
should be accomplished.  A rationale for 
any opinion expressed should be provided.

For each service-connected disability, 
any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

Low back

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected 
degenerative disc disease and traumatic 
arthritis of the lumbar spine.  The 
examiner should specifically document 
whether there is any ankylosis of the 
spine.  The examiner should also 
identify any orthopedic and neurological 
findings related to the service-connected 
low back disability and fully describe 
the extent and severity of those 
symptoms.  

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."  

Are there persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  Are there recurring 
attacks, with intermittent relief?

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the low 
back is used repeatedly.  All limitation 
of function must be identified.   If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

Knees

The examiner should identify and describe 
in detail all residuals attributable to 
the service-connected chronic right knee 
strain and chronic left knee strain with 
calcific tendonitis of the left patella 
tendon.  The examiner should state 
whether there is any evidence of 
recurrent subluxation or lateral 
instability of the knees, and if so, to 
what extent.

The examiner should note detailed range 
of motion measurements of the knees.  
Range of motion testing should include 
knee extension and flexion measurements.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when either knee is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

Left foot

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected left foot 
sesamoid fracture.  The examiner should 
specifically describe the overall 
severity of the veteran's foot 
disability. 

The examiner should note detailed range 
of motion measurements of the left foot.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the left foot is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

4.  Finally, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO should document its 
consideration of the September 2002, 
September 2003 and June 2004 regulatory 
revisions for rating the spine, as well as 
its consideration of VAOPGCPREC 9-04.  The 
RO should consider all the evidence of 
record to determine whether the facts show 
that he is entitled to a higher disability 
rating for these disabilities at any 
period of time since his original claim.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  If any of the decisions remains 
adverse to the veteran, furnish him and 
his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



